Case 2:18-cr-00379-WHW Document 103 Filed 03/26/19 Page 1 of 3 PageID: 242



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                :      Hon. William H. Walls

             v.                         :      Crim. No. 18-379 (CLW)

GERMAINE H. KING and                    :      Order of Continuance
DANIEL K. DXRAMS,
  a/k/a “Daniel Kusi,”
  a/k/a “Danny D. Dxrams,”
  a/k/a “Randy N. Amoateng

             This matter having come before the Court on the joint application

of the United States, by Craig Carpenito, United States Attorney for the District

of New Jersey (Anthony Moscato and Lakshmi Srinivasan Herman, Assistant

United States Attorneys, appearing), and defendant Germaine H. King

(Germaine H. King appearing by pro se representation), and Daniel K. Dxrams

(Michael A. Orozco, Esq., appearing), for an order granting a continuance of the

proceedings in the above-captioned matter in order to allow the parties to fully

prepare for trial following the final pretrial conference; and Defendant King and

Defendant Dxrams both being aware that they otherwise have the right to have

this matter brought to trial within 70 days of the date of their appearance

before a judicial officer of this court pursuant to 18 U.S.C.   § 3161(c)(1), not
including time that has been excluded from computation pursuant to the

Speedy Trial Act of 1974, 18 U.S.C.   § 3161 et seq.; and Defendant King and
Defendant Dxrams each having consented to such continuance and having

waived such right, and for good cause shown,
Case 2:18-cr-00379-WHW Document 103 Filed 03/26/19 Page 2 of 3 PageID: 243




             IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

              1.    The evidence in this case is sufficiently extensive, and due to

the nature of the prosecution, the parties require additional time to complete

pretrial discovery, to file appropriate pretrial motions, and to otherwise prepare

for trial.

             2.    The grant of a continuance will ensure that, taking into

account the exercise of due diligence, counsel, including defense counsel, have

sufficient time to complete these activities, including preparing for trial.

             3.    The defense requires additional time to review the discovery

in this matter.

             As a result of the foregoing, pursuant to 18 U.S.C. § 3161(h)(7)(A)

and (h)(7)(B)(iv), the ends of justice served by granting the continuance

outweigh the best interests of the public and Defendant King and Defendant

Dxrams in a speedy trial.

             IT IS, therefore, on this       day of March 2019,

             (1)   ORDERED that this action be, and hereby is, continued until

June 30, 2019; and it is further

             (2)   ORDERED that the period from the date of this order

through June 30, 2019 be and it hereby is excluded in computing time under

the Speedy Trail Act of 1974, 18 U.S.C § 3161 et seq.

                                         2
Case 2:18-cr-00379-WHW Document 103 Filed 03/26/19 Page 3 of 3 PageID: 244




                                     H   .      I     .WALLS
                                     Senior United States District Judge


Consented and Agreed to by:




An ony Moscatfr
Lakshmi Srinivasan Herman
Assistant United States Attorneys



Kenneth Kfr, Esq.
Standby Counsel for Defendant King




Germaine H. King
Defendant




Michael A. Orozco, Esq.
Counsel for Defendant Dxrams




 amel K. Dxrams
Defendant




                                     3
